UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITIONREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 0-27916 FFD FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Ohio 34-1821148 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 321 North Wooster Avenue, Dover, Ohio44622 (Address of principal executive offices) (Zip Code) (330)364-7777 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:May 13, 2011 – 1,011,596 common shares, no par value 2 INDEX Page PART I Item 1- FINANCIAL INFORMATION Consolidated Statements of Financial Condition 4 Consolidated Statements of Earnings 5 Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Qualitative and Quantitative Disclosures about Market Risk 29 Item 4 Controls and Procedures 29 PART II - OTHER INFORMATION 30 SIGNATURES 31 3 Index FFD Financial Corporation CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) March 31, June 30, ASSETS (Unaudited) Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions, including overnight deposits Cash and cash equivalents Investment securities available for sale Mortgage-backed securities available for sale Mortgage-backed securities held to maturity, fair value of $53 at March 31, 2011 and $57 at June 30, 2010 52 57 Loans receivable – net of allowance of $2,473 and $1,993 Loans held for sale - Real estate owned, net 86 - Premises and equipment, net Federal Home Loan Bank of Cincinnati stock, at cost Loan servicing rights Accrued interest receivable Prepaid expenses and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Non-interest bearing $ $ Interest bearing Total deposits Federal Home Loan Bank advances Other borrowed funds Accrued interest payable Accrued and deferred federal income tax 6 Other liabilities Total liabilities Shareholders’ equity Preferred stock - authorized 1,000,000 shares without par value; no shares issued - - Common stock - authorized 5,000,000 shares without par or stated value; 1,454,750 shares issued - - Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss), net ) 29 Treasury stock, at cost (443,154 and 443,904 treasury shares at March 31, 2011 and June 30, 2010, respectively) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these statements. 4 Index FFD Financial Corporation CONSOLIDATED STATEMENTS OF EARNINGS (In thousands, except per share data) (Unaudited) For the three months ended March 31, For the nine months ended March 31, Interest income Loans, including fees $ Mortgage-backed securities 1 2 7 7 Investment securities 35 76 Interest-bearing deposits and other 30 29 87 88 Interest expense Deposits Borrowings Net interest income Provision for losses on loans Net interest income after provision for losses on loans Noninterest income Net gain on sale of loans 56 50 Mortgage servicing revenue (loss), net of amortization and impairment 47 25 ) 15 Service charges on deposit accounts 84 77 Other 27 35 85 91 Noninterest expense Employee and director compensation and benefits Occupancy and equipment Franchise taxes 61 57 FDIC insurance premiums 76 63 Data processing ATM processing 36 35 Professional and consulting fees 72 62 Postage and stationery supplies 32 40 Advertising 40 22 Checking account maintenance expense 50 60 Loss on sale of real estate owned - 14 - 29 Other Income before income taxes Income tax expense Net Income $ Earnings per share Basic $ Diluted $ Dividends declared per share $ The accompanying notes are an integral part of these statements. 5 Index FFD Financial Corporation CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) For the three months ended March 31, For the nine months ended March 31, Net income $ Other comprehensive income (loss), net of related tax effects: Unrealized holding gains (losses) on securities during the period, net of taxes (benefits) of $(8), $45, $(76) and $49, during the respective periods ) 86 ) 94 Comprehensive income $ The accompanying notes are an integral part of these statements. 6 Index FFD Financial Corporation CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended March 31, 2011 and 2010 (In thousands) (Unaudited) Cash flows from operating activities: Net cash from operating activities $ $ ) Cash flows from investing activities: Purchase of investment securities designated as available for sale ) ) Proceeds from maturities/calls of investment securities designated available for sale Principal repayments on mortgage-backed securities 18 17 Loan originations and payments, net ) ) Proceeds from participation loan sales to other financial institutions - Additions to premises and equipment ) ) Proceeds from the sale of real estate owned 18 Net cash from investing activities ) ) Cash flows financing activities: Net change in deposits Proceeds from Federal Home Loan Bank advances - Repayments of Federal Home Loan Bank advances ) ) Net change in other borrowed funds - ) Proceeds from exercise of stock options 6 12 Cash dividends paid ) ) Net cash from financing activities Net change in cash and cash equivalents ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Federal income taxes $ $ Interest paid $ $ Supplemental noncash disclosures: Transfer from loans to repossessed assets $ $ The accompanying notes are an integral part of these statements. 7 Index FFD Financial Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the nine-and three-month periods ended March 31, 2011 and 2010 1.Basis of Presentation The accompanying unaudited consolidated financial statements were prepared in accordance with the instructions for Form 10-Q and, therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with United States generally accepted accounting principles.Accordingly, these financial statements should be read in conjunction with the Consolidated Financial Statements and Notes thereto of FFD Financial Corporation (the “Corporation”) included in the Corporation’s Annual Report on Form 10-K for the year ended June 30, 2010.However, in the opinion of management, all adjustments (consisting of only normal recurring accruals) which are necessary for a fair presentation of the financial statements have been included.The results of operations for the three- and nine-month periods ended March 31, 2011, are not necessarily indicative of the results which may be expected for the entire fiscal year. 2.Principles of Consolidation The accompanying unaudited consolidated financial statements include the accounts of the Corporation, First Federal Community Bank (the “Bank”) and Dover Service Corporation, a wholly owned subsidiary of the Bank.All significant intercompany items have been eliminated. 3.Earnings Per Share Basic earnings per share is computed based upon the weighted-average common shares outstanding during the period.Diluted earnings per common share include the dilutive effect of additional potential common shares issuable under the Corporation’s stock option plans.Stock options for 3,500 shares of common stock were not considered in computing diluted earnings per share for each of the three and nine months ended March 31, 2011 and 2010 because they were antidilutive.The computations are as follows: For the three months ended March 31, For the nine months ended March 31, Weighted-average common shares outstanding (basic) Dilutive effect of assumed exercise of stock options Weighted-average common shares outstanding (diluted) 4.Stock Option Plan The FFD Financial Corporation 1996 Stock Option and Incentive Plan (the “Plan”) expired as to new awards in October of 2006.Options granted prior to expiration remain exercisable for ten years from the grant date, unless terminated in accordance with the Plan or the applicable award agreement.In addition, the Corporation has an option plan in which only one director participates.The director-only plan was adopted to permit an option issuance to a new director because the terms of the Plan at the time limited the aggregate number of options available for awards to directors. 8 Index FFD Financial Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) For the nine-and three-month periods ended March 31, 2011 and 2010 4.Stock Option Plan (continued) A summary of the activity in the Plan for the nine months ended March 31, 2011 follows: Shares Weighted average exercise price Weighted average remaining contractual term Aggregate intrinsic value Outstanding at beginning of period $ Granted - - Exercised ) Forfeited or expired - - Outstanding at end of period $ 1.9 yrs $ Exercisable at end of period $ 1.9 yrs $ Options available for grant - Information related to the Plan during the nine months ended March 31, 2011 and 2010 follows: Intrinsic value of options exercised $ $ Cash received from options exercised Tax benefit from options exercised - - A summary of the activity in the year ended June 30, 2010 follows: Shares Weighted average exercise price Weighted average remaining contractual term Aggregate intrinsic value Outstanding at beginning of period $ Granted - - Exercised ) Forfeited or expired - - Outstanding at end of period $ 2.5 yrs $ Exercisable at end of period $ 2.5 yrs $ Options available for grant - Information related to the Plan for the year ended June 30, 2010 follows: Intrinsic value of options exercised $ Cash received from options exercised Tax benefit from options exercised - 9 Index FFD Financial Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) For the nine-and three-month periods ended March 31, 2011 and 2010 5.Loans Loans at period end and year end were as follows: March 31, June 30, (in thousands) Residential real estate` One- to four-family $ $ Multi-family Nonresidential real estate and land Commercial loans – secured Commercial loans – unsecured 91 Consumer and other loans Net deferred loan origination costs Undisbursed portion of loans in process ) ) Allowance for loan losses ) ) Loans, net $ $ Activity in the allowance for loan losses was as follows: The following table presents the activity in the allowance for loan losses by portfolio segment for the three months ending March 31, 2011. Consumer and other Commercial secured and unsecured Nonresidential real estate and land Residential real estate Unallocated Total (in thousands) Allowance for loan losses: Beginning balance $ - $ Provision for loan losses 15 17 65 23 - Loans charged-off (2
